DETAILED ACTION
Applicants’ Amendment and Response, filed 7/30/2021 have been entered.  Claim 19 is amended; claims 42-45 are newly added; claims 19-23, 29, 33, 39-45 are pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 7/30/2021 has been considered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11, 13-18) in the reply filed on 9/4/18 is acknowledged.  The traversal is on the ground(s) that that cells such as ES cells or ICM cells are not nuclear transfer stem cells as claims, and as such, a materially different process cannot produce a nuclear transfer cell line.  
In further response to Applicants’ arguments at p. 6, in the Response filed 8/22/19, that NT-pSCs are structurally and functionally distinguishable from ES cells, in that the mtDNA content of a nuclear transfer cell are different from pSCs, and that the cells have a hybrid of host oocyte mtDNA and donor cell nuclear DNA. By contrast, ESCs and iPSCs uniformly possess mtDNA and nuclear DNA of the parent cell; that the hybrid mtDNA-nuclear DNA structure of NT-pSCs is a direct  this is not found persuasive because not all NT blastocysts have hybrid mtDNA-nuclear DNA.  To this point, Burgstaller et al., BMC Developmental Biology 2007, 7:141 teach that, “Therefore the resultant SCNT clones are assumed to have nuclear and mitochondrial genomes of different origins and to be slightly heteroplasmic based on the quantitative participation of mtDNA from the two partners and on equal replication of their mitochondrial genomes. Nucleus donor-derived mtDNA was transmitted to most cattle, mouse or pig clones, including the germline of one SCNT pig.”  See p. 2, col. 1, Background.  Burgstaller investigated the transmission of nuclear donor cell mtDNA in twelve ovine SCNT clones and document the transmission of donor mt DNA into somatic sheep clones (Abstract; p. 2, col. 2, Results; Table 1).  Thus, contrary to Applicants’ arguments, an NT embryo could have donor derived DNA, and thus, be identical to an ES cell, or naturally occurring pluripotent stem cells.  The requirement is still deemed proper and is therefore made FINAL.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/4/18.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 

Response to Arguments
	Applicants argue that claim 19 and 33 and their dependent claims are enabled because the claimed invention does not require the “6x His-Tag” His-tag are favored because of its small size, there is much less possibility for the tag to affect the functionality of the protein. The addition of the “6x His-tag” was not meant affect the operability of the claimed method.  In addition, while the experiments used a 7x arginine cell penetration peptide (CPP), the specification teaches that “any other proteins known to one of ordinary skill enhance penetration of proteins and peptides across cellular and nuclear membranes, enhance binding and/or transactivation to DNA” can be used. One of ordinary skill in the art would be able to select an appropriate agent to aid the cell penetration. See p. 6 of the Response.
These arguments are not persuasive.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and MPEP §716.01.  Applicants have not provided an appropriate affidavit or declaration or evidence supporting that the claimed invention can function, as instantly claimed, without a 6x His-tag and 7xarg in order to produce the specific effect that the modification of the activated NT oocyte results in generating a blastocyst is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified activated NT oocyte.  In particular, it is noted that although the skilled artisan would know that 6x His Tags or 7x arg are known in the art, the claims require a specific effect that the modification of the activated NT oocyte results in generating a blastocyst is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified activated NT oocyte.  That is, although one of skill in the art would recognize that CPP allowed for enhancement of penetration of proteins/peptides into the cell, one could not reasonable predict that using any CPP, in view of different CPPs known in the art, to result in 100% greater rate of blastocyst formation.  To this point, the instant disclosure shows that injecting CARM1 mRNA does not increase blastocyst formation when compared to a control and sham group (p. 35, lines 15-17).  The disclosure teaches that the numbers of ICM cells were higher in blastocysts derived from CARM1 mRNA-injected group compared to that of control and sham blastocysts.  See p. 35, lines 15-20.  However, the specification teaches that an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag was produced.  8-cell SCNT embryos were cultured in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag, and that after 48 hours of in vitro culture, the blastocyst formation rate was significantly higher in the CPP-CARMI-treated group compared to the DsRed-treated group.  See p. 36, lines 6-8 and Table 1.   Thus, it is clear from the specification that simply injecting CARM1, as instantly claimed would not result in the modification of the activated NT oocyte results in generating a blastocyst is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified activated NT oocyte.  Furthermore, specific conditions (7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag was produced) are required to produce the claimed effect.  In addition, as noted by Applicants previously, this result is considered unexpected and therefore, the claimed invention has been limited to the scope of that which has been determined to result in the specific, unexpected effect. In support of the scope of enablement, the disclosure states that, “It was found that blastocyst formation rates of embryos from three groups (control, sham and CARM1 mRNA-injected groups) did not significantly differ. Even total cell numbers of CARM1 mRNA-injected blastocysts were slightly decreased compared with that of control and sham groups, there was no statistically significant.”  See p. 35, lines 15-20 and “From these results, we may suggest that treatment of CPP-CARMI increased embryonic development up to blastocysts.”  See p. 36, lines 9-10, emphasis added. 
Applicants argue that with respect to the PMT domain proteins specified by the claims, the claims are enabled because they fulfill the Wands factors, namely in that the application and examples set forth the experiments showing CARM1 as an example of a PMT domain protein that is effective. The specification further provides a discussion of the use of other epigenetic altering agents, such as the PMT domain proteins in the presently claimed invention. (8) The quantity of experimentation necessary to practice the invention: No undue experimentation is required. As noted in Cephalon, Inc., “experimentation is not “undue” even if it is “complicated and difficult.”” Accordingly, since those of skill in the art are high, often possessing advanced doctorate degrees; based on the scope of the claims, which specified a definite number of PMT domain proteins; and based on the teachings and examples of the applications; those of skill in the art, utilizing their high degree of knowledge and skill, are capable of repeating the experiments as taught by the application and examples and thus, the experimentation is not undue.  See pages 6-7 of the Response.
These arguments have been considered but are not persuasive.  In particular, the Examiner has shown that the disclosure only shows a single PMT domain protein (CARM1) that produces the specific effect of generating a blastocyst is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified activated NT oocyte.  The cited art of Boriack-Sjodin shows that PMTs have many other protein targets in the cell and that there is significant diversity in sequence and quaternary structure.  Applicants have provided no evidence of record that shows that other PMTs would produce the same effect required by the claims.  Thus, although one of skill in the art would recognize that many PMTs existed, it would not be enabled that all of the PMTs that are instantly claimed would work to produce the effect required by the claims because not all PMTs function in the same manner with the same effect in cells.  It is maintained that the limited teachings provided by the disclosure, with specific regard to requiring the injection of an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag into SCNT embryos at day 3, in order to produce the specific effect required by the claims (i.e., generating a blastocyst is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified activated NT oocyte); the state of the art that shows that PMT domain proteins have diverse biological function and that substitution of one for the one would not predictably result in the same effect, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.  
Newly added claims 42-45 fail to overcome the rejections of record because they are directed to embodiments that are not within the enabled scope.  In particular, claim 42 recites that the PMT domain protein is conjugated to a CPP; claim 43 recites that the PMT protein is conjugated to a protein to enhance penetration of a protein or peptide across cellular or nuclear membrane; claim 44 recites that the PMT protein is conjugated to a CPP or a protein to enhance penetration of a protein or peptide across cellular or nuclear membrane; claim 45 recites that the NT oocyte is also injected with a HAT protein; an HDAC protein, lysine demethylase domain protein; PMT protein and combinations thereof.  However, as noted above, Applicants have not provided any evidence that any of combinations encompassed by the claims, other than culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a 7x arginine (CPP) and a 6x His-tag results in the effect of increasing the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte.  As noted in the MPEP §2164.05, “To overcome a prima facie case of lack of enablement, applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing.”  The rejection of record is maintained.
Claim Rejections - 35 USC § 112 - Modified & Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 29, 33, 39-41 and newly added claims 42-45  stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of increasing the generation of a blastocyst comprising: 
providing an enucleated human oocyte;
generating a nuclear transferred (NT) oocyte by adding at least one nucleus of at least one human donor cell to the enucleated human oocyte;
activating the NT oocyte by incubation in an activation medium; 
culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a 7x arginine (CPP) and a 6x His-tag ; 
wherein said culturing of the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte;
generating a blastocyst from the modified, activated NT oocyte; 
and isolating inner cell mass (ICM) cells from the blastocyst, wherein the ICM cells are capable of further culturing as a NT-hPSC cell line.
This rejection has been modified in view of Applicants’ amendments to the claims.
The specification does not reasonably provide enablement for performing the claimed method wherein modifying the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte without culturing the oocyte at the 8-cell stage in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claims are directed to methods of increasing the generation of a blastocyst comprising: providing an enucleated human oocyte; generating a nuclear transferred (NT) oocyte by adding at least one nucleus of at least one human donor cell to the enucleated human oocyte;  activating the NT oocyte by incubation in an activation medium; modifying the activated NT oocyte by injecting at the 1-, 2-, 4-, or 8-cell stage,  one or more agents capable of altering epigenetic status  to alter epigenetic status; generating a blastocyst from the modified, activated NT oocyte; and isolating inner cell mass (ICM) cells from the blastocyst, wherein the ICM cells are capable of further culturing as a NT-hPSC cell line, wherein modifying the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte, and
further wherein the one or more agents capable of altering epigenetic status comprises a protein methyl transferase (PMT) domain protein selected from the group consisting of ASH11, CARM1, DOT1L, EHMT1, EHMT2,EZH1, EZH2, MDS1, MLL,  MLL2, MLL4, MLL5, NSD1, PRDM1, PRDM10, PRDM11, PRDM12, PRDM13, PRDM14, PRDM15, PRDM16, PRDM2, PRDM4, PRDM5, PRDM6, PRDM7, PRDM8, PRDM9, PRMT1, PRMT2, PRMT3, PRMT5, PRMT6, PRMT7I1, PRMT7I2, PRMT8, SETD1A, SETD1B, SETD2, SETD3, SETD4, SETD5, SETD6, SETD7, SETD8, SETDB1, SETDB2, SETMAR, SMYD1, SMYD2, SMYD3, SMYD4, SMYD5, SUV39HE SUV39H2, SUV420HE SUV420H2, WHSCE and WHSC1L1.
Breadth of the claims.  The breadth of the claims encompass a protein methyl transferase (PMT) domain protein selected from the group consisting of ASH11, CARM1, DOT1L, EHMT1, EHMT2,EZH1, EZH2, MDS1, MLL,  MLL2, MLL4, MLL5, NSD1, PRDM1, PRDM10, PRDM11, PRDM12, PRDM13, PRDM14, PRDM15, PRDM16, PRDM2, PRDM4, PRDM5, PRDM6, PRDM7, PRDM8, PRDM9, PRMT1, PRMT2, PRMT3, PRMT5, PRMT6, PRMT7I1, PRMT7I2, PRMT8, SETD1A, SETD1B, SETD2, SETD3, SETD4, SETD5, SETD6, SETD7, SETD8, SETDB1, SETDB2, SETMAR, SMYD1, SMYD2, SMYD3, SMYD4, SMYD5, SUV39HE SUV39H2, SUV420HE SUV420H2, WHSCE and WHSC1L1.
Guidance of the Specification/The Existence of Working Examples. The disclosure teaches that CARM1 was injected during the 2- or 4- cell stage after SCNT (p. 34, Example 2).  It was found that blastocyst formation rates of embryos from three groups (control, sham and CARM1 mRNA-injected groups) did not significantly differ. Even total cell numbers of CARM1 mRNA-injected blastocysts were slightly decreased compared with that of control and sham groups, there was no statistically significant. However, the numbers of ICM cells were higher in blastocysts derived from CARM1 mRNA-injected group compared to that of control and sham blastocysts.  See p. 35, lines 15-20.  
The specification teaches that an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag was produced.  8-cell SCNT embryos were cultured in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag, and that after 48 hours of in vitro culture, the blastocyst formation rate was significantly higher in the CPP-CARMI-treated group compared to the DsRed-treated group.  See p. 36, lines 6-8 and Table 1.  
State of the Art/Predictability of the Art. The claims read on using a broad number of PMT domain proteins to produce a specific effect, increasing the generation of a blastocyst.  However, the art teaches that protein methyltransferases have distinct and diverse biological functions.  For example, Boriack-Sjodin et al., Biochemistry, 55: 1557-1569, 2016, teaches that PMTs were originally labeled as histone methyltransferases, but have been found to target many other protein targets in the cell.  They state that, “Although the catalytic domains of lysine or arginine PMTs share common sequence and structural features, there is significant diversity in sequence and quaternary structure between the enzymes.  Some protein methyltransferases exist as globular proteins, such as the SMYD (SET and MYND domain-containing) family, while other enzymes contain multiple, distinct domains. For example, in addition to the methyltransferase catalytic domain, NSD (nuclear receptor SET domain-containing) family member WHSC1L1 contains PHD (plant homeodomain) fingers, PWWP (Pro-Trp-Trp-Pro motif) domains, and an NSD specific C5HCH domain (a cysteine-rich domain),8 and structures have been determined for the catalytic domain, a PWWP domain and the tandem PHD5−C5HCH domains.” See p. 1557, col. 2.  See also, Figure 1.  Boriack-Sjodin teach that, “H3K9 is a substrate of several PMT enzymes, including all members of the Suv39/EHMT family except SETMAR.4 Crystal structures of human EHMT1, EHMT2, and Suv39H2 were compared to each other and to those of other H3K9 enzymes, including human PRDM2, to determine similarities between protein structures for enzymes with the same substrate. The comparisons showed conservation in the I-SET conformation and variability in the post-SET domain, depending on the presence or absence of the substrate peptide, indicating a preformed platform may be necessary for substrate binding but that protein dynamics were also important to binding and recognition. However, sequence differences in the substrate ablated binding for one methyltransferase while only mildly affecting another, indicating selectivity mechanisms might not be conserved even for enzymes with the same substrate.”  See p. 1560, col. 1, ¶3.  Thus, even though there is some degree of conservation between PMTs, it is clear that they have distinct functions and it would not be predictable to exchange one for another.
Claim 19 and its dependent claims recite the injection of a PMT protein, such as CARM1, at the 1-, 2-, 4- or 8- cell stage to increase the change of generating a blastocyst and the rate of successfully generating a blastocyst is 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte.  Similarly, claim 33, the claim recites that “at least one donor cell, oocyte, NT oocyte or blastocyst” is injected with one or more agents capable of altering epigenetic status.  However, the disclosure does not teach that injection of a donor cell, oocyte, or blastocyst produces the required effect of increasing blastocyst generation.  To this point, the instant disclosure shows that injecting CARM1 mRNA does not increase blastocyst formation when compared to a control and sham group (p. 35, lines 15-17).  This disclosure teaches that the numbers of ICM cells were higher in blastocysts derived from CARM1 mRNA-injected group compared to that of control and sham blastocysts.  See p. 35, lines 15-20.  The effect is also supported by the art of Torres-Padilla et al., Nature, 445(7124): 214-218, 2007, who teach that overexpression of CARM1 in individual blastomeres directs the progeny cells to the ICM (Abstract; p. 3, ¶2). The disclosure teaches that in order to produce the claimed effect, 8-cell SCNT oocytes were cultured in a media comprising CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag into SCNT embryos, in order to produce more blastocysts at a rate that is at least 100% greater than the control blastocysts.  Indeed, in view of Applicants’ arguments on 8/22/19 at pages 10+, this result is considered unexpected; accordingly the claimed invention is limited to the scope that is has been determined to produce the specific, unexpected result.  Thus, it is clear that mere injection of CARM1 fails to produce the claimed effect, and that the specific timeframe (8-cell stage) and mode of delivery of CARM1 (by culturing in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag) is required to produce the effect.    The disclosure supports this conclusion, stating that, “It was found that blastocyst formation rates of embryos from three groups (control, sham and CARM1 mRNA-injected groups) did not significantly differ. Even total cell numbers of CARM1 mRNA-injected blastocysts were slightly decreased compared with that of control and sham groups, there was no statistically significant.”  See p. 35, lines 15-20 and “From these results, we may suggest that treatment of CPP-CARMI increased embryonic development up to blastocysts.”  See p. 36, lines 9-10.
Newly added claims 42-45 are directed to embodiments that are not within the enabled scope.  In particular, claim 42 recites that the PMT domain protein is conjugated to a CPP; claim 43 recites that the PMT protein is conjugated to a protein to enhance penetration of a protein or peptide across cellular or nuclear membrane; claim 44 recites that the PMT protein is conjugated to a CPP or a protein to enhance penetration of a protein or peptide across cellular or nuclear membrane; claim 45 recites that the NT oocyte is also injected with a HAT protein; an HDAC protein, lysine demetheylase domain protein; PMT protein and combinations thereof.  However, as noted above, no evidence that any of combinations encompassed by the claims, other than culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a 7x arginine (CPP) and a 6x His-tag results in the effect of increasing the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte.  
The Amount of Experimentation Necessary. Accordingly, in view of the limited teachings provided by the disclosure, with specific regard to requiring the injection of an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag into SCNT embryos at day 3, in order to produce the specific effect required by the claims; the state of the art that shows that PMT domain proteins have diverse biological function and that substitution of one for the one would not predictably result in the same effect, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.

Allowable Claim Language
The Examiner considers the following claim language allowable:
A method of increasing the generation of a blastocyst comprising: 
providing an enucleated human oocyte;
generating a nuclear transferred (NT) oocyte by adding at least one nucleus of at least one human donor cell to the enucleated human oocyte;
activating the NT oocyte by incubation in an activation medium; 
culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a 7x arginine (CPP) and a 6x His-tag ; 
wherein said culturing of the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte;
generating a blastocyst from the modified, activated NT oocyte; 
and isolating inner cell mass (ICM) cells from the blastocyst, wherein the ICM cells are capable of further culturing as a NT-hPSC cell line.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/Primary Examiner, Art Unit 1632